﻿
The delegation of Viet Nam would like to congratulate Mr. Dante Caputo on his election as President of the forty-third session of the United Nations General Assembly. We are confident that under his guidance our session will leave an imprint commensurate with the watershed significance of the present period.
We also take this opportunity to express our great appreciation of the major contribution of Mr. Peter Florin, President of the forty-second session, to the success of that session.
The delegation of Viet Nam wishes to join previous speakers in expressing high appreciation of the indefatigable efforts made over the past year by the Secretary-General, Mr. Javier Perez de Cuellar, in the service of peace and security in many parts of the world.
Since the forty-second session we have witnessed far-reaching developments in both the world and the regional situation which give rise to hopes for those who are striving for a world of peace, friendship and co-operation among nations.
The two summit meetings between the Soviet Union and the United States, the ratification of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - and the progress, albeit modest, made in the negotiations on a 50 per cent reduction, in strategic weapons constitute important breakthroughs which open up a real opportunity of achieving still greater results in the long struggle to free mankind from the nightmare of a nuclear war of annihilation. The strengthening and broadening of international co-operation at the global and regional levels - an objective necessity of our time - and especially the signing for the first time of an agreement establishing official relations between the Council for Mutual Economic Assistance (CMEA) and the European Economic Community (EEC), gives a significant impetus to the process.
These encouraging events have contributed to the improvement of the international political atmosphere after ' years of tension and confrontation. They have not only enhanced more than ever before the possibility of safeguarding peace and averting the danger of a war of extermination but also ushered in a new era in international relations, an era of struggle and co-operation in peaceful coexistence among countries with different social and political systems. As a result, all the nations of the world are in a better position to meet together the challenges facing the whole of mankind, which today cannot be met by any one country alone, no matter how large or rich. I refer to such challenges as are posed by pollution of the environment, the demographic explosion, the world food problem and the problem of sources of raw materials.
Important though they may be, the positive developments in the world situation are but a beginning. Mankind is still faced with the danger of a frenzied arras race in outer space. It is still witnessing the wasteful channelling of huge natural resources to the arms race or to regional conflicts, while two thirds of mankind are living in poverty because of the heavy legacy of a long colonial past and the unfair international economic order. 
Never before has mankind had such a strong common will to accept and overcome these serious challenges. From years of fierce struggle and untold sacrifices and losses, the peoples of the world are new all the more aware of tine indivisibility of world peace and detente and, furthermore, of the close link between peace and detente, on the one hand, and independence and development, on the other. There can be no peace and detente in the world unless the independence, security and development of nations in every region are guaranteed. Conversely, the independence, security and development of nations are a decisive factor in the preservation of a solid and lasting peace on earth. In that context, the initiative for a comprehensive system of international peace and security designed to encourage international dialogue based on respect for the independence and sovereignty of nations is certain to win the approval and support of a broad segment of world public opinion.
The initial successes having been scored, the international community is new stepping up its efforts in the struggle for peace and development. The Ministerial Meeting on disarmament held in Havana by the non-aligned countries, the third General Assembly special session on disarmament and the world-wide movement in response to the "Peace Wives" campaign in 1988 have given powerful expression to the earnest aspirations of nations to live in peace, free from the use of force in international relations, and to enjoy the benefits of the relaxation of world tension and genuine security in every region, so that they can concentrate all their efforts on the long-terra development of their respective countries The broad movement towards the establishment of nuclear-weapon-free zones is spreading across Europe, Asia, Africa, Latin America and Oceania; it reflects the peoples' determination to continue their struggle to reverse the costly and dangerous arms race in outer space and to secure a complete ban on nuclear tests and a prohibition of the testing and production of other weapons of mass destruction.  

The need to struggle for peace and disarmament cannot be dissociated from the nations’ struggle for independence and development. The serious economic difficulties now facing the developing countries require common efforts by the international community to bridge the ever-widening gap between the developed and the developing countries. External debt, the flow of capital resources from developing to developed countries, protectionism and unequal terms of trades these are serious problems requiring urgent and effective solutions that would contribute to the establishment of a just and equitable new international economic order. The expansion of bilateral and multilateral economic co-operation and, especially, the promotion of regional co-operation in order to tackle the major challenges more effectively, as well as the need for a readjustment of the economic development strategies of nations - which is required by the scientific and technological revolution - are the real imperatives of our times.
The new developments in regard to peaceful coexistence in the world and the persistent endeavours of nations in various regions to achieve peace, independence and development have revealed the real possibility that many regional problems can be solved peacefully through dialogue. Although, for various reasons, the results obtained vary in degree, peace talks have aroused high hopes about the search for a political settlement of regional conflicts. We are witnessing vivid and diverse manifestations of that trend in various parts of the world - from Afghanistan to southern Africa, from the Gulf region to the Korean peninsula, from Cyprus to Western Sahara.
In keeping with its unswerving position, Viet Nam extends its constant solidarity and strong support to the heroic peoples of Cuba, Nicaragua and Panama in their staunch struggle against the imperialist forces that stubbornly continue to engage in interventionist and hostile policies, and for the defence of their independence, sovereignty and territorial integrity. We value highly the good will shown and the major efforts made by Afghanistan and the Soviet Union in implementing the Geneva agreements and strongly urge the other parties concerned to implement these agreements scrupulously in order to put an early end to the conflict and enable the Afghan people to live in peace and national harmony.
Like the rest of the international community, Viet Nam supports the correct position adopted and the good will shown by Angola and Cuba in order to ensure progress in ongoing quadripartite negotiations towards a solution that would guarantee Angola's sovereignty, security and territorial integrity as well as Namibia's genuine independence. The South African authorities must implement strictly the agreements reached and put an end to their warlike policy, so that peace and security can soon be restored to that region.
For the sake of peace in the Middle East and the legitimate rights of the heroic Palestinian people, Viet Nam fully supports the convening of an international conference - with the participation of the Palestine Liberation Organization on an equal footing with the other parties concerned - for the purpose of finding a fair and realistic settlement.
We whole-heartedly welcome the cease-fire between Iran and Iraq and hope that their bilateral talks will soon bring about lasting peace for the peoples of those two countries. As for the Korean peninsula, we hope that in the not-too-distant future the United Nations will be able to welcome in its midst a peaceful, reunified Korea, free from the presence of foreign troops.
With regard to regional questions, the Socialist Republic of Viet Nam has a consistent position of supporting the trend towards the peaceful settlement among the countries of each region of the disputes and conflicts in that region on the basis of respect for the independence and sovereignty of each country as the legitimate interests and equal security of all the parties concerned, and of supporting all processes designed to achieve national reconciliation without outside interference. That Vietnamese position is in conformity with the view of the Non-Aligned Movement, as expressed most recently in the Final Document of its Ministerial Meeting in Nicosia, Cyprus. 
South-East Asia has of late witnessed positive developments that are in keeping with universal trends and the earnest aspirations of the peoples of that region, particularly since Viet Nam, with the agreement of the People's Republic of Kampuchea, recently announced the withdrawal of 50,000 troops and the command of its volunteer forces from Kampuchea. For the first time in that part of the world, which has been a theatre of constant tension over the past 40 years, favourable factors have emerged for mutual understanding and trust and friendly co-operation among the countries of the region, which are so necessary for them to find together a fair and reasonable political solution to the Kampuchean question and to build South-East Asia into a zone of lasting peace and stability.
On the basis of the agreement readied in Ho Chi Minh City in July 1987 between Indonesia and Viet Nam, representing the two groups of countries in South-East Asia, the four parties of the two opposing sides in Kampuchea and the two groups of countries in South-East Asia have for the first time, after 10 years of intense confrontation, come to engage in dialogue at the Jakarta Informal Meeting in discussions on a political solution to the Kampuchean question, with the prospect of a peaceful and stable South-East Asia.
The Jakarta Informal Meeting took the Kampuchean question out of deadlock because that meeting did not follow the beaten track of the past 10 years, in which the will and interests of one side were imposed on the other. Its success constitutes a victory for regional co-operation, mutual understanding and respect for each other's interests, and first and foremost the legitimate interests of the Kampuchean people.
It was thus possible in Jakarta, for the first time, for a consensus to be reached among the parties directly concerned in the region on recognition of the two interlinked key issues of the Kampuchean problem, namely the withdrawal of Vietnamese forces from Kampuchea and the prevention of the return to Kampuchea of the genocide Pol Pot regime. Besides this extremely important achievement of the Jakarta Informal Meeting, in Jakarta Prince Sihanouk and Chairman Hun Sen readied an agreement to resume their talks in Paris to discuss further the internal problems of Kampuchea in a spirit of national reconciliation.
The results of the Jakarta Informal Meeting and the agreement reached between Prince Sihanouk and Chairman Him Sen have not only broken the stalemate of the past 10 years but have also created a framework for a political settlement of the Kampuchean question in both its internal and its international aspects. They have thus opened up the prospect of solving the Kampuchean issue i"1 the not too distant future.	.
That is precisely why the consensus readied at the Jakarta Informal Meeting has been widely welcomed and supported by world public opinion from the East to the Hest, which regards it as movement in the correct direction, to be further encouraged and supported. The Non-Aligned Movement in particular, with its constructive initiatives, has extended valuable and timely support to the common endeavours of the South-East Asian countries to find an early solution to the Kampuchea  question, thus contributing to turning that region of confrontation and tension into a zone of lasting peace, stability, friendship and co-operation.
In this very forum, all the countries that are concerned about the Kampuchean question and peace and stability in South-East Asia, and sincerely desire to make a constructive contribution, have noted with satisfaction that, given the recent profound changes in South-East Asia, there now exists a real possibility of achieving a political settlement of the Kampuchean question.
Regrettably, however, despite this cannon trend, some in this forum are still trying to swift against the tide. After 10 years, they have tried by any means available to distract world opinion in an attempt to cover up the appalling crimes committed between 1975 and 1984 by an utterly inhuman regime against an entire nation, and to blur the all too real danger of the scourge of renewed genocide in the land of Angkor.
With their one-sided arguments and their distortions of the realities in Kampuchea, they attempt to represent the genocidal clique as pitiful victims whom foreign troops have unjustly deprived of their freedom to commit genocide. Is it by way of compensation that this genocidal clique has been allowed to retain the right to represent the Kampuchean people at the United Nations? As for those who, together with their fellow Kampuchean, have made every effort over the past 10 years to resurrect from the ruins and the killing fields left behind by the Pol Pot regime a new Kampuchean State full of vitality and having a political, economic and social life, they are denied that legitimate right.
Such is the shocking reality, despite the existence since 1948 of the United Nations Convention on the Prevention and Punishment of the Crime of Genocide.
Worse yet, in the face of world opinion's strong condemnation of the genocidal Pol Pot clique, the latter's sponsors have taken up an odd line of reasoning, putting on an equal footing the danger of the genocidal Pol Pot clique and the existence of the Administration of the People's Republic of Kampuchea, which enjoys the full support of the Kampuchean people and Has done its utmost to overcome the terrible legacy of the genocidal Pol Pot regime.
These same people also claim that they pursue no self-interest in their approach to the Kampuchean question. If that is so, why do they make a series of demands that are tantamount to imposing their will on the Kampuchean people, including on matters pertaining to Kampuchea 's purely internal problems? They demand that the future Administration of Kampuchea be like this, and its army like that. Is that the way to respect the Kampuchean people's right to self-determination? Or are these demands only aimed at serving their purpose of preserving and legalizing the genocidal Pol Pot forces as part of a solution of the Kampuchean question?
I have been compelled to express the aforementioned views in order to reply to assertions that cannot remain unanswered. It is not my intention to engage in polemics in this forum. I only wish to engage in constructive exchanges of views here in an atmosphere of goodwill, with a view to contributing usefully to world peace as well as to peace and stability in our region.
Once again, Viet Nam reaffirms its full support foe and active contribution to all efforts to find an early political solution to the Kampuchean problem. We are of the view that a political settlement of the Kampuchean question should ensure the legitimate interests of the Kampuchean people first and foremost, their right to live free from the danger of another genocide, while duly taking into account the security interests of all parties concerned, including the People's Republic of China. 
Like many other regional problems, the Kampuchean question has two aspects: the internal and the international. Viet Nam wishes to secure a comprehensive settlement that would solve both aspects. If that is not yet possible we think that the international aspect of the Kampuchean question could be solved first, as has been clearly indicated by the Jakarta Informal Meeting. As for the internal aspect of the question, it should be left to the Kampucheans themselves to settle this without outside interference. All other countries should respect the Kampuchean people's right to self-determination and the agreements reached by the Kampuchean parties.
For its part, Viet Nam, in a spirit of regional co-operation and together with other South-East Asian countries, will do its best to make the forthcoming session of the Jakarta Informal Meeting a success. In keeping with the spirit of regional co-operation, Viet Nam will strictly carry out its announced withdrawal of 50,000 of its troops from Kampuchea in 1988. The remaining Vietnamese forces will be completely withdrawn in 1990, as has been stated earlier. If a political solution, either comprehensive or partial, is reached, the total withdrawal will be affected sooner. The timetable for the troop withdrawal will be closely linked with the timetable for the cessation of all forms of outside interference in the internal affairs of Kampuchea, in the spirit of consensus reached at the Jakarta Informal Meeting.
Viet Nam's consistent wish is for a fair and reasonable settlement of the Kampuchean question. This, however, depends, not on the resolve of one side alone, but rather on the common goodwill of all the parties involved, and, in particular, on the determination of the countries of the region to continue to co-operate in the solution of the problem on the basis of the Jakarta consensus, especially at the meeting of the working group of the Jakarta Informal Meeting on 17 October. Desiring as we do an early, fair and reasonable political solution that guarantees the Kampuchean people a peaceful and happy life, with national reconciliation, in fulfilment of the common aspirations of all South-East Asian countries to peace and development, we fully support the seven-point proposal put forward at Jakarta by the People's Republic of Kampuchea. These points are the following. First, the aim is to build a peaceful, independent, democratic, sovereign, neutral and non-aligned Kampuchea.
Second, by December 1989, or at the latest by the first quarter of 1990, all the remaining Vietnamese volunteer forces will be completely withdrawn from Kampuchea, along with the simultaneous ending of all foreign aid and sanctuaries provided to the genocidal Pol Potists and opposing Khmer forces and cessation of the use of Khmers in refugee camps against the Kampuchean people and of all foreign interference in the internal affairs of Kampuchea.
Third, the internal problems of Kampuchea must be settled by the Kampuchean parties themselves on the basis of national reconciliation, the exclusion of the criminal leadership of Pol Pot's genocidal regime and the inadmissibility of the Khmer Rouge armed forces.
Fourth, the status quo in Kampuchea will be maintained until the completion of general elections to the National Assembly, which will then adopt a new constitution and form a coalition Government.	.
Fifth, a national reconciliation council will be established made up of the four Kampuchean parties and headed by Prince Norodom Sihanouk. This council will be entrusted with the following duties; to implement all the agreements readied between the various Kampuchean parties; to organize general elections to the National Assembly. Sixth, an international control commission will be set up to supervise the implementation of all the agreements concluded.
Seventh, a international conference will be convened, with the participation of Kampuchea, Laos, Viet Nam, the members of the Association of South-East Asian Nations (ASEAN), the Chairmen of the sixth, seventh and eighth summit Conferences of non-aligned countries, the Soviet Union, China, France, the United States of America, the United Kingdom and other countries that have contributed to the process of peace in South-East Asia, as well as the Secretary-General of the United Nations. The purpose of this conference will be to guarantee the independence, sovereignty, neutrality and non-alignment of Kampuchea, as well as peace and stability in South-East Asia.
We welcome the Secretary-General's continued efforts aimed at promoting the implementation of the agreements reached at the Jakarta Informal Meeting and supporting the 5 November meeting between Chairman Hun Sen and Prince Norodon Sihanouk so that it may be a success.
The period between now and 1990 offers us the best possible opportunity to bring the Kampuchean question to a close and to turn a new page in the history of relations among South-East Asian countries. Viet Nam sincerely wishes to build up mutual trust and relations of co-operation with all countries in the region in accordance with the spirit of the seven-point proposal on the principles governing the relations among South-East Asian countries, put forward by the Lao People's Democratic Republic at the Jakarta Informal Meeting. Relations of mutual trust and co-operation among South-East Asian countries are an essential factor in the creation of a favourable atmosphere for the settlement of the Kampuchean question. In the long run, this will provide a sound basis on which to assure the security and development interests of each country in South-East Asia. Only through regional co-operation can regional problems be solved.
The world is moving away from confrontation towards dialogue and co-operation. The positive changes in the world situation in this direction in the last few years of the twentieth century have engendered hope for a world in which nations can live on an equal footing in peace and friendship without the threat of a nuclear war of extermination, in which regional conflicts can be solved not by the use of forces but through dialogue, and in which ideological differences do not hinder co-operation for the well-being of mankind. It is hoped that, with the emergence of these premises, this lofty aspiration will become a reality in the not-too-distant future for all the regions in the world, including South-East Asia. 
